Citation Nr: 0319574	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-13 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the ankles, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States





WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  He died in September 1998.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.  In that rating decision, the RO denied 
service connection for the cause of the veteran's death and a 
rating in excess of 10 percent for arthritis of the ankles, 
for purposes of accrued benefits.  In May 2000, the appellant 
and her son testified at a Board videoconference hearing.  In 
December 2000, the Board remanded the matter for additional 
development of the evidence and for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that in an April 2003 letter, the appellant 
was advised that she was entitled to an additional hearing as 
the Veterans Law Judge who conducted the May 2000 hearing was 
no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2002).  She was notified 
that if she did not respond to the letter within 30 days, the 
Board would assume that she did not wish to attend another 
hearing.  Having received no response from the appellant, the 
Board will proceed with consideration of her appeal.  



FINDINGS OF FACT

1.  At the time of his death, evidence on file showed that 
the veteran's right and left ankle disabilities were 
manifested by arthritis and pain, with no finding of marked 
limitation of motion, ankylosis, malunion of the os calcis or 
astragalus, or nonunion or malunion of the tibia or fibula.

2.  The veteran died in September 1998 at the age of 87.

3.  According to the certificate of death, the immediate 
cause of the veteran's death was acute renal failure due to 
chronic renal failure due to diabetes mellitus; severe 
osteoarthritis was a significant condition which contributed 
to his death.  

4.  At the time of the veteran's death, service connection 
was in effect for residuals of malaria, amoebic dysentery, 
and lichen planus (each rated zero percent disabling), and 
arthritis of both ankles (each rated 10 percent disabling).  

5.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.




CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent ratings for 
arthritis of the right and left ankles, for purposes of 
accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the appellant, under both former law and the 
new VCAA.  

Under the revised criteria, VA has a duty to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA fulfilled its notification duties to the 
appellant via the Board's September 2000 remand and a May 
2001 letter from the RO.  The Board also observes that the 
May 2000 hearing transcript contains a discussion in great 
detail as to the evidence needed to establish entitlement to 
the benefits sought.  See Constantino v. West, 12 Vet. App. 
517, 520 (1999) (regarding the duty of a hearing officer to 
advise claimants of evidence to submit).  Thus, the Board 
finds that VA has satisfied its duties to notify the 
appellant under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are several volumes of post-service private and VA 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(1) - (3) (2002).  The appellant was given 
the opportunity to identify or submit additional evidence, 
but there is no indication of relevant, available, 
outstanding records.  Finally, the record shows that the RO 
obtained a VA medical opinion regarding the issue in this 
appeal.  This opinion is detailed and based on a review of 
the pertinent evidence of record.  Thus, there is no need for 
an additional medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled.  

I.  Factual Background

The veteran's service medical records document treatment for 
malaria with Atabrine; he was also treated for lichen planus.  
In October 1944, X-ray studies revealed arthrosis deformans 
of both ankle joints, mild on the right and moderately severe 
on the left.  At his December 1945 military separation 
medical examination, a history of malaria and mild arthritis 
of the left ankle was noted.  The service medical records are 
negative for complaints or findings of chronic renal failure 
or diabetes mellitus.  

In July 1946, the veteran submitted an application for VA 
compensation benefits, including claims of service connection 
for a bilateral ankle disability, malaria, and lichen planus.  
His application is silent for any mention of chronic renal 
failure or diabetes mellitus.  In May 1947, the veteran 
amended his claim to include service connection for amoebic 
dysentery.  

The veteran underwent VA medical examination in May 1948, at 
which very slight residuals of lichen planus was noted.  The 
veteran's digestive and genitourinary systems, including the 
kidneys, were normal.  The examiner also indicated that no 
disability of the joints was found.  

VA medical examination in December 1948 revealed no signs of 
lichen planus, active amoebic dysentery, or residuals of 
malaria.  The diagnoses included minimal degenerative 
arthritis of the right ankle, and history of amoebic 
dysentery, not active.  The examination report is silent for 
any mention of chronic renal failure or diabetes mellitus.  

In a January 1949 rating decision, the RO assigned a zero 
percent rating for arthritis of the left and right ankles 
from December 1945 to December 1948, and increased the rating 
for that disability to 10 percent, effective in December 
1948.  In addition, the RO assigned zero percent ratings for 
residuals of malaria, amoebic dysentery, and lichen planus.  
The RO denied service connection for nervousness and varicose 
veins.  In an April 1949 decision, the Board upheld the RO's 
determinations.  It is noted that the disability ratings set 
forth above remained in effect during the veteran's lifetime.  
See 38 C.F.R. 3.951(b) (2002) (regarding ratings protected 
from reduction).

In September 1976, the veteran submitted a claim for an 
increased rating.  In support of his claim, he submitted an 
August 1976 letter from a private podiatrist who noted that 
the veteran had severe pain in both feet when walking or 
standing in shoes.  The podiatrist attributed the veteran's 
symptoms to osteoarthritis, venous circulations, and several 
deformities of the feet such as hammertoes, hallux abducto 
valgus, and bunion deformities.  The podiatrist indicated 
that the veteran was unable to walk or stand on his feet for 
any length of time due to these disorders.

The veteran was afforded a VA medical examination in December 
1976, at which his gait was noted to be "perfectly normal."  
Physical examination revealed several abnormalities of the 
feet, including bilateral pes valgo planus, hallux valgus 
with bunions, and a hammer toe deformity.  Examination of the 
ankles revealed no loss of motion and X-ray studies of the 
ankles revealed no evidence of bone or joint deformity, 
including arthritis.  The diagnoses included flat feet, 
hallux valgus, callosities, and hammer toes.  The examiner 
indicated that subtalar or ankle degenerative arthritis was 
not found on examination.  The examination report is negative 
for notations of chronic renal failure or diabetes mellitus.  
In a March 1977 rating decision, the RO determined that an 
increased rating for arthritis of the ankles was not 
warranted.  

In July 1998, the veteran submitted another claim for an 
increased rating for his service-connected arthritis of the 
ankles, stating that his disability had increased to the 
point that he was completely bedridden and unable to walk.  
In support of his claim, he submitted private medical 
records, including July and August 1998 orthopedic 
consultation reports which noted that the veteran was under 
treatment for many significant medical problems, including 
diabetes, congestive heart failure, chronic renal failure, 
peripheral vascular disease, hypertension, status post 
pacemaker, and peripheral neuropathy, status post amputation 
of the toes of the feet.  It was noted that the veteran had 
recently developed gangrenous changes in the left lower 
extremity after an injury to the heel, secondary to 
peripheral vascular disease.  The examiner noted that an 
above-the-knee amputation had been recommended, but had been 
deferred at the request of the veteran and his family.  The 
orthopedic reports noted that the veteran also had complaints 
of severe back pain and pain in the left lower extremity.  It 
was noted that X-ray studies had shown severe degenerative 
changes throughout the lumbosacral spine.  Arthritis of the 
ankles was not noted, although April 1998 X-ray studies 
performed to rule out osteomyelitis showed osteoarthritic 
changes of the talonavicular joints.  The examiner 
recommended that the veteran be treated symptomatically, 
given his numerous medical problems.

In a September 1998 letter, a private physician indicated 
that he had been following the veteran for numerous medical 
and orthopedic problems, including renal failure, heart 
problems, diabetes and gangrene in the feet.  It was noted 
that the veteran had recently been hospitalized for severe 
back pain which limited his mobility.  The physician noted 
that X-ray studies had shown significant degenerative joint 
disease throughout the neck and low back, which contributed 
to his inability to be mobilized significantly.  Arthritis of 
the ankles was not discussed by the physician.  

In September 1998, prior to adjudication of his claim, the 
veteran died.  The immediate cause of his death as listed on 
the death certificate was acute renal failure due to chronic 
renal failure due to diabetes mellitus.  In addition, an 
October 1998 amendment to the death certificate indicates 
that severe osteoarthritis was a significant condition which 
contributed to his death.  (The specific joints affected by 
osteoarthritis was not noted on the death certificate).  At 
the time of the veteran's death, service connection was in 
effect for the following disabilities:  malaria, amoebic 
dysentery, and lichen planus (each rated zero percent 
disabling), and arthritis of both ankles (rated 10 percent 
disabling).  

In November 1998, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC), claiming 
entitlement to service connection for the cause of the 
veteran's death.  She also claimed entitlement to accrued 
benefits.  

In support of her claim, the RO obtained a copies of 
September 1998 VA terminal hospitalization records.  In 
pertinent part, these records note that the veteran had had a 
history of diabetes which had been complicated by severe 
peripheral vascular disease, neuropathy, nephropathy, 
congestive heart failure, and chronic renal failure.  It was 
noted that the veteran had been admitted to the hospital for 
treatment of heel osteomyelitis with bone exposure, which had 
been present since January 1998.  It was noted that the 
veteran had previously refused an amputation.  During the 
course of hospitalization, the veteran's status deteriorated 
due to the ongoing infection and acute renal failure.  
Despite daily conferences with physicians and the involvement 
of the ethics committee, the veteran's family was not 
accepting of his poor prognosis and was unable to decide on 
the overall goal of the veteran's therapy.  The veteran died 
later that month.  

In a January 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death, finding that 
the evidence failed to establish a relationship between the 
veteran's death and his active service.  The RO also denied a 
rating in excess of 10 percent for arthritis of the ankles, 
for purposes of accrued benefits.  

The appellant appealed the RO's decision, arguing that 
service connection for the cause of the veteran's death was 
warranted because his service-connected disabilities caused 
his death.  

In support of her claim, the appellant's son, who reports 
that he received training as a doctor of chiropractic, 
submitted various opinions.  For example, in February and May 
1999 opinions, he theorized that the veteran's service-
connected ankle arthritis spread to the rest of his body, 
causing "extensive bone damage" such as "thinning discs" 
in the spine which "caused malfunctioning of the nerves 
innervating the kidneys," causing them to fail.  He also 
opined that the veteran developed osteomyelitis due to 
treatment for his service-connected lichens planus.  He 
explained that it was his belief that the origin of the 
veteran's osteomyelitis was "jungle rot from the islands, 
which never leaves the tissues."  He stated that it was his 
belief that the infection became systemic, exacerbating the 
veteran's diabetes and placing stress on his kidneys, causing 
them to fail.  He concluded that the veteran died from 
"kidney blockage due to the spreading foot infection" 
caused by treatment for his service-connected lichen planus.  

In May 2000, the appellant and her son testified at a Board 
videoconference hearing.  The appellant's son testified that 
he had a bachelor's degree in chiropractic and had 
participated in post graduate study, consisting of one 
weekend of classes monthly for four years.  As a result, the 
appellant's son explained that he now called himself "a 
qualified chiropractic orthopedist," with "specialized 
education in diseases of the bone."  At the hearing, the 
appellant's son reiterated his theories regarding the causes 
of the veteran's death.  In addition, he claimed that the 
veteran had been treated on a regular basis by a podiatrist 
for plantar keratosis, which he theorized was the same as 
lichen planus.  He indicated that in 1985, a podiatrist's 
receptionist took a dirty scalpel and made a very deep 
incision all the way to the bone, causing the veteran's first 
foot infection and instilling osteomyelitis.  The appellant's 
son explained that the infection became systemic eventually 
resulting in the veteran's death.  At the hearing, the 
appellant and her son were advised of the type of medical 
evidence they should submit, and were further advised that it 
would be beneficial to the claim for them to submit medical 
evidence of a link between the veteran's death and his active 
service.  

At the hearing, the appellant's son submitted copies of 
photographs showing ulcerations on the bottom of the 
veteran's feet.  He also submitted several articles from 
medical journals on various topics, including ulcerative 
lichen planus.  

Following the hearing, the appellant and her son submitted 
several volumes of VA and private medical records, dated from 
August 1976 to September 1998.  In pertinent part, these 
records show that the veteran was treated for numerous 
disabilities during this period, including diabetes with 
secondary peripheral neuropathy, cardiovascular disease, 
osteomyelitis, and renal insufficiency.  

Records dated from March 1982 show that the veteran received 
regular diabetic foot care.  In November 1984, the veteran 
was hospitalized after his right foot became infected and 
gangrenous.  On admission, it was noted that he had a 10-year 
history of diabetes, which he had failed to manage well.  The 
hospitalization report noted that, according to the veteran's 
son, the veteran's foot became swollen shortly after 
treatment by a podiatrist.  (Here, it is noted that the 
appellant's son has also submitted excerpts of pleadings from 
a lawsuit against the podiatrist.  Although the outcome of 
the lawsuit is unclear from the selected documents he 
submitted, the appellant's son has claimed that the veteran 
was the prevailing party).  An amputation of the veteran's 
right toe and metatarsal was performed after testing revealed 
osteomyelitis.  The diagnoses on discharge included diabetes 
mellitus, out of control, cellulitis of the right foot, and 
peripheral neuropathy, secondary to diabetes.  

Subsequent treatment records dated from 1991 to 1994 show 
continued treatment for nonhealing ulcers with osteomyelitis, 
necessitating several surgeries, including amputation of 
several toes.  Diagnoses included uncontrolled diabetes 
mellitus, diabetic polyneuropathy, and diabetic ulcerations.  

In January 1998, the veteran was evaluated by a private 
physician who noted that the veteran had been a diabetic for 
the past 20 years.  It was further noted that the veteran 
reported a history of seeing a podiatrist who "worked on a 
corn that got infected and then he eventually lost his third 
toe, got a pacemaker . . . ."  The physician indicated that 
the veteran would provide his medical records and he would 
move forward with treatment from there.  

Later in January 1998, the veteran was hospitalized for 
treatment of another infection in both lower extremities.  On 
admission, it was noted that the veteran had "diabetes 
mellitus, and because of that, also he developed renal 
insufficiency."  It was also noted that the veteran had 
peripheral vascular disease with poor circulation of the legs 
which led resulted in cellulitis and amputations.  The 
diagnoses included severe infected legs with a gangrene ulcer 
of the left heel.  

In February 1998, it was noted that the veteran's mobility 
was limited due to bilateral lower extremity ulcers.  

In April 1998, the veteran was again hospitalized for 
treatment of his numerous medical problems, including severe 
lower extremity edema.  Records corresponding to this period 
of hospitalization indicate that treating physicians strongly 
recommended dialytic therapy, but the veteran's family 
refused and insisted that the veteran be discharged from the 
hospital.  It was noted that the etiology of the veteran's 
renal disease was likely multifactorial, including diabetic 
nephropathy.  

The veteran was hospitalized in May 1998 for continued 
treatment of several disorders, including heel gangrene, 
chronic cellulitis of the lower extremities, and chronic 
renal insufficiency.  On admission, it was noted that the 
veteran's son was a retired chiropractor and did not have a 
license to practice medicine.  It was noted that the family 
had a history of conflict with previous health care 
providers, and had discharged multiple physicians.  It was 
noted that the veteran had previously been receiving home 
health care from VA, but had been discharged from the program 
because of noncompliance with medical recommendations and the 
veteran's son practicing medicine without a license.  During 
the course of the current hospitalization, it was noted that 
the family had insisted that the veteran be discharged home.  
The diagnoses on discharge included chronic renal failure, 
gangrene heel, arterial insufficiency, diabetes, and diabetic 
neuropathy.  

In June 1998, the veteran was again hospitalized for 
treatment of gangrene of both heels.  It was noted that his 
medical problems included diabetes mellitus and end stage 
renal disease, secondary to diabetes.  X-ray studies of the 
left foot performed in June 1998 showed bone resorption with 
soft tissue swelling involving the talus and the phalanges 
due to vascular disease, probably diabetic neuropathy.  It 
was noted that the veteran's left lower extremity was very 
necrotic and infected with an ulcer.  It was noted that the 
veteran had a history of several debridements, now with bone 
involvement.  An amputation of the foot was recommended but 
the veteran and his family refused.  The family reportedly 
obtained several second opinions, all recommending 
amputation.  

In August 1998, the veteran was hospitalized in connection 
with his complaints of severe low back pain.  X-ray studies 
were performed and revealed extensive degenerative changes of 
the cervical and lumbar spine, including degenerative disc 
disease.  

In a September 1998 social work note, it was noted that the 
veteran had filed a claim for an increased rating for 
arthritis.  The social worker noted that the veteran's 
arthritis "has apparently" resulted in immobility which has 
"aggravated his other medical problems."  Subsequent social 
work notes indicate that the veteran had several serious 
medical problems, including extensive arthritis and 
discogenic disease which was the condition primarily 
responsible for his need for skilled home care.  It was also 
noted that he had severe, end stage renal disease, diabetes, 
severe peripheral vascular disease, hypertensive 
arteriosclerotic cardiovascular disease, senile dementia, and 
bilateral heel gangrene.  

In June 2001, the appellant's son submitted additional 
articles from medical journals on various topics, including 
ulcerative lichen planus.  He also submitted a 32-page 
document in which he presented his opinions regarding the 
cause of the veteran's death.  In addition to theories 
previously discussed, the appellant's son indicated that it 
was his opinion that the veteran's death was a result of his 
service-connected lichen planus (which he felt was brought on 
by treatment with Atabrine for malaria), as well as 
osteoarthritis.  He claimed that the veteran had been in 
"very good health" for 15 years prior to his death, but for 
chronic problems with osteomyelitis and gangrene in his feet.  
The appellant's son claimed that he had been told by the 
veteran's podiatrists that these infections were caused by 
drying and cracking skin on the veteran's feet, 
"osteoarthritic spurring and severe bony arthritic 
deforaties [sic] that caused the overlying skin to breakdown 
[sic]," and podiatric interventions such as frequent 
debridements, improper changing of dressing, etc.  The 
appellant's son indicated that he had been advised that the 
sole cause of the drying and cracking of the veteran's feet 
which resulted in repeated infections was due to "Ataprine 
[sic]" which the veteran had taken in service.  The 
appellant's son indicated that to say that the veteran's 
death was due to diabetes was a "gross overgeneralization, 
since the diabetes was always under excellent control for 
years."  

Thereafter, the RO forwarded the veteran's claims folders, 
including the material submitted by the appellant and her 
son, to a VA physician for the purpose of obtaining an 
opinion regarding the cause of the veteran's death.  

In a May 2002 medical opinion, the VA physician indicated 
that after reviewing the veteran's claims folders, it was his 
opinion that there was no plausible connection between the 
veteran's arthritis of the ankles and his death from renal 
failure.  The VA physician indicated that he had also 
reviewed the various opinions provided by the appellant's 
son, including the theory that the veteran's service-
connected ankle arthritis had spread to the rest of his body, 
causing "malfunctioning of the nerves innervating the 
kidneys," causing them to fail.  The VA physician discounted 
the appellant's son's "novel causation theory," explaining 
that arthritis was an inflammatory condition, not an 
infectious condition.  He also noted that lichen planus was 
not the proper name for "jungle rot" as alleged by the 
appellant's son.  He further noted that there was no such 
entity as "fungal osteoarthritis."  In that regard, he 
observed that "osteoarthritis" was a term that was reserved 
for a routine "wear and tear" type of arthritis, or the 
type of arthritis that followed trauma.  He indicated that a 
fungal-caused arthritis would be called "septic arthritis."  
The examiner indicated that it would not be possible for 
ankle arthritis to "migrate" to other parts of the body; 
rather, he explained that arthritis was simply an 
inflammatory condition involving a joint.  It did not 
migrate, nor did it infect.  Again, the physician indicated 
that there was no plausible connection between the veteran's 
arthritis and his death.  Rather, he indicated that the 
veteran's death was from renal failure due to sepsis and 
exacerbated by nonservice-connected diabetes mellitus.  He 
noted that the veteran had refused the only course of therapy 
which could have saved his life-amputation.  

III.  Entitlement to a rating in excess of 10 percent for 
arthritis of the ankles for purposes of accrued benefits.

Initially, it is noted that at the time of his death, the 
veteran had a pending claim of entitlement to a rating in 
excess of 10 percent for arthritis of the ankles.  As a 
matter of law, veterans' claims do not survive their deaths.  
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The provisions of 38 U.S.C.A. § 5121, however, "set forth a 
procedure for a qualified survivor to carry on, to the 
limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death."  
Landicho v. Brown, 7 Vet. App. at 47.  Specifically, section 
5121 provides in pertinent part that periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  38 U.S.C.A. § 5121.

In this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
As such, the Board will address the merits of the claim of 
entitlement to a rating in excess of 10 percent for arthritis 
of the right and left ankles for purposes of accrued 
benefits.

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  

Limitation of motion of the ankles is rated under Diagnostic 
Code 5271.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A 20 percent rating 
is assigned for marked range of motion impairment.  This is 
the maximum rating available under this provision.  Normal 
range of ankle motion is identified as dorsiflexion of 0-20 
degrees and plantar flexion of 0-45 degrees. 38 C.F.R. 4.71, 
Plate II.

Analysis:  After reviewing the evidence of record, it is the 
conclusion of the Board that separate ratings are warranted 
for arthritis of the right and left ankles.  Although the 
record is inconsistent, the Board notes that the evidence on 
file at the time of the veteran's death did contain notations 
of arthritis in both ankles.  The Court has held that VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. at 
261.  The Board finds that arthritis in the left ankle is a 
separate disability from arthritis of the right ankle.  Thus, 
separate ratings are warranted.  

With respect to the ratings to be assigned for right and left 
ankle arthritis, the Board observes that the evidence of 
record shows that in the months prior to his death, the 
veteran was unquestionably incapacitated.  Information in the 
objective medical evidence of record attributes the veteran's 
disability to a host of factors, including diabetes, severe, 
end stage renal disease, severe diabetic peripheral vascular 
disease, hypertensive arteriosclerotic cardiovascular 
disease, bilateral heel gangrene, and severe degenerative 
joint and disc disease of the cervical and lumbar spine-all 
nonservice-connected disabilities.  Under applicable 
regulation, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation must be avoided.  38 C.F.R. § 
4.14.  The objective evidence of record, unfortunately, 
contains a dearth of information regarding the severity of 
the veteran's service-connected right and left ankle 
disabilities.  

Although the evidence on file does not contain specific 
findings regarding the manifestations of the veteran's 
service-connected right and left ankle arthritis, including 
findings such as limitation of motion, the Court has held 
that once degenerative arthritis is established by X-ray 
evidence, there are several circumstances under which 
compensation may be available for service-connected 
degenerative changes:  (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and limitation of motion meets the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved, the corresponding rating under the code or codes 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the code or codes applicable to 
the joint or joints involved, a rating of 10 percent will be 
assigned for each major joint or group of minor joints 
affected, "to be combined, not added;" and (3) where there 
is no limitation of motion, a rating of 10 percent or 20 
percent, depending upon the degree of incapacity, may still 
be assigned if there is X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups.  
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the Court noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."  Hicks, 8 Vet. App. 420-21.  

Although the record in this case contains no specific 
findings regarding incapacity or limitation of motion of the 
ankles due to the service-connected arthritis, the Board 
notes that the veteran did complain of pain.  Given that some 
of the evidence of record establishes X-ray evidence of 
arthritis of the ankles, and affording the appellant the 
benefit of the doubt, the Board finds that separate 10 
percent ratings may be assigned for arthritis of the right 
and left ankles.  Id.  

A rating in excess of 10 percent for the veteran's right and 
left ankle disabilities, however, is not warranted by the 
evidence of record.  There is no objective evidence of marked 
limitation of motion of the right or left ankle due to the 
service-connected arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  The Board has also reviewed additional 
potentially applicable codes, but can find no basis on which 
to assign a rating in excess of 10 percent for the right or 
left ankle disability.  For example, there is no evidence of 
service-connected ankylosis ratable under Codes 5270 and 5272 
(2002).  Likewise, the Board notes that there is no evidence 
of malunion of the os calcis or astragalus ratable under Code 
5273 (2000); nonunion or malunion of the tibia or fibula, 
ratable under Code 5262 (2000); or of astragalectomy 
residuals, ratable under Code 5274 (2000).  Thus, these 
provisions are not applicable to this case.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record shows that the veteran's service-
connected right and left ankle disabilities, in and of 
themselves, resulted in neither marked interference with 
employment nor frequent periods of hospitalization, and they 
do not otherwise present an exceptional or unusual disability 
picture.  Thus, further discussion of an extra-schedular 
rating is unnecessary.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).



III.  Entitlement to service connection for the cause of the 
veteran's death.

Laws and Regulations:  Dependency and indemnity compensation 
may be awarded to a veteran's surviving spouse for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  Dependency and indemnity compensation benefits are 
thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 
C.F.R.§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R.§ 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service- connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 
C.F.R.§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R.§ 3.312(c)(4).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
the U.S. Court of Appeals for Veterans Claims has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis:  Applying the facts in this case to the criteria 
set forth above, the Board finds that service connection for 
the cause of the veteran's death is not warranted.  

As noted, at the time of the veteran's death, service 
connection was in effect for residuals of malaria, amoebic 
dysentery, and lichen planus (each rated zero percent 
disabling), and arthritis of both ankles (each rated 10 
percent disabling).  

The appellant has advanced several theories of entitlement, 
essentially to the effect that one of the veteran's service-
connected disabilities caused his death.  Through opinions of 
her son, she specifically contends that the veteran's 
service-connected lichen planus and osteoarthritis led to 
ulcers on the veteran's feet and the development of 
osteomyelitis, which then produced renal failure and death.  
She has also contended that the veteran's service-connected 
ankle arthritis spread to the rest of his body, causing 
malfunctioning of the nerves, kidney failure, and death.  
Finally, she contends that the veteran's service-connected 
lichen planus became systemic, eventually resulting in renal 
failure and death.  

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate was acute 
renal failure due to chronic renal failure due to diabetes 
mellitus.  In addition, an October 1998 amendment to the 
death certificate indicates that severe osteoarthritis was a 
significant condition which contributed to his death.  
Although the joints affected by osteoarthritis were not 
specified on the death certificate, the record indicates that 
the veteran had been treated for severe arthritis of the 
cervical and lumbar spine in the months prior to his death.  
Arthritis of the ankles was not discussed in these medical 
records.

Initially, the Board observes that service connection for 
renal failure, diabetes, or arthritis of the lumbar or 
cervical spine on a direct basis is not warranted.  The 
record shows that diabetes, renal disease, and arthritis of 
the cervical and lumbar spine were not clinically evident 
during the veteran's service or within the first post-service 
year.  In fact, when he was examined by VA in May and 
December 1948, none of these disorders was detected.  In 
fact, the evidence shows that diabetes, renal failure, and 
arthritis of the cervical and lumbar spine were not diagnosed 
for many years after the veteran's separation from service.  
Moreover, none of the post-service medical records contains 
any indication that the veteran's fatal diabetes and renal 
failure, or his arthritis of the cervical and lumbar spine, 
first noted many years after his separation from active 
service, were related to such service or any incident 
occurring therein.

The Board also finds that service connection for diabetes 
mellitus, chronic renal failure, or arthritis of the cervical 
and lumbar spine is not warranted on a secondary basis.  In 
that regard, the Board observes that the appellant's son has 
submitted several novel medical opinions, some of which are 
to the effect that the veteran's fatal diabetes and renal 
failure, or his arthritis of the cervical and lumbar spine, 
were causally related to his service-connected lichen planus, 
malaria, and/or arthritis of the ankles.  

A VA physician, however, reviewed the veteran's medical 
records and the submissions of the appellant's son, and 
concluded that there was no relationship between the causes 
of the veteran's death and his service-connected 
disabilities.  Rather, he wholly discounted the theories of 
the appellant's son and indicated unequivocally that the 
veteran's death was from renal failure due to sepsis and 
exacerbated by nonservice-connected diabetes mellitus.  

The Board assigns great probative value and weight to this 
medical opinion.  This opinion is conclusive and reflects 
that it was based on a review of the veteran's medical 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The medical expert also directly addressed the appellant's 
contentions, provided a detailed rationale for his opinion, 
and provided references to the medical evidence of record.  
The Board also observes that the VA physician's opinion is 
consistent with the medical evidence of record, which 
consistently attributes the veteran's ulcers of the feet and 
osteomyelitis, with resulting renal failure and death, to his 
poorly controlled diabetes.  Finally, it is noted that the VA 
medical opinion is of great probative value as it was based 
on the VA physician's impartial review of pertinent 
historical data, and the examiner's professional knowledge 
and skill as a physician in analyzing the evidence of record.  
Again, the VA physician's opinion reflects a full, 
disinterested review of all the evidence of record.

On the other hand, the Board assigns limited probative value 
to the opinions of the appellant's son, which is the only 
evidence of record which supports her contentions.  The 
inconsistent, rambling, and nonspecific nature of his various 
theories detracts greatly from their probative value.  His 
opinions are likewise unsupported by the medical evidence of 
record.  For example, although he consistently asserts that 
he was told by the veteran's treating physicians and/or 
podiatrists that the veteran's service-connected disabilities 
eventually resulted in his death, such opinions are not noted 
in the record.  At the May 2000 hearing, the appellant and 
her son were advised to submit such opinions, but they were 
not forthcoming.  The Board assigns little probative weight 
to the statements of the appellant's son regarding what the 
veteran's treating physicians purportedly told him.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Dean 
v. Brown, 8 Vet. App. 449 (1995).  In another example, the 
appellant's son argues that to say that the veteran's death 
was due to diabetes was a "gross overgeneralization, since 
the diabetes was always under excellent control for years."  
The objective medical evidence of record, however, is replete 
with notations to the effect that the veteran's diabetes was 
poorly controlled.  These inconsistencies detract from the 
credibility of the opinion of the appellant's son  

Similarly, the Board notes that, without exception, the 
medical treatise evidence submitted by the appellant and her 
son provides only generic information regarding various 
largely unrelated topics.  In no way does this treatise 
evidence indicate that a service-connected disability caused 
or contributed substantially to the veteran's death.  Thus, 
the Board finds that this treatise evidence is of little 
probative value in this case.  See e.g., Sacks v. West, 11 
Vet. App. 314, 317 (1998); Matteren v. West, 12 Vet. App. 222 
(1999).

Finally, the Board notes that greater weight may be placed on 
the VA physician's opinion over that of the appellant's son, 
given the superior credentials of the VA physician.  In other 
words, the opinion of a medical doctor is given greater 
weight and credence over that of a chiropractor.  
Additionally, the probative value of the opinion of the 
appellant's son is further diminished given his relationship 
to the appellant.  The Court has held that personal interest 
may affect the credibility of the evidence, as it appears to 
have done so in this case.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999). 

In sum, the Board finds that the opinions of the appellant's 
son to the effect that the cause of the veteran's death was 
due to his service-connected disabilities, as well as the 
generic treatise evidence he submitted, does not equal or 
outweigh the other medical evidence of record which clearly 
indicates that the cause of the veteran's death was unrelated 
to his active service, any incident therein, or any service-
connected disability.  Thus, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.





ORDER

Separate 10 percent ratings for arthritis of the right and 
left ankle is granted for purposes of accrued benefits, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

